Ageris v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-506-CR

NO. 2-02-507-CR

NO. 2-02-508-CR





ROBERT K. AGERIS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Robert K. Ageris is attempting to appeal from his convictions for debit card abuse and forgery.  In each case, appellant pleaded guilty pursuant to a plea-bargain agreement, which the trial court followed.  Appellant then filed general notices of appeal.  We will dismiss the appeals.

A party may appeal in a plea-bargain case, but the scope of this court’s review is limited to jurisdictional defects, issues raised by written motion and ruled on before trial, and matters on which the trial court granted permission to appeal.
(footnote: 2)  On February 4, 2003, we sent appellant’s counsel a letter 
directing him to submit a letter brief identifying the issues or points to be raised on appeal and explaining why those issues or points warrant continuation of the appeal despite the limited scope of our appellate review. Appellant’s counsel responded, stating that there are no jurisdictional defects or issues raised by written pretrial motion and that the trial court did not grant appellant permission to appeal.  Appellant’s counsel did not amend the notice of appeal or indicate a desire to do so.
(footnote: 3)  Appellant’s counsel also filed a motion to withdraw from representing appellant.  

Because appellant filed only general notices of appeal and has not indicated any desire to amend his notices of appeal or to appeal any matters within the scope of this court’s appellate review, we deny counsel’s motion to withdraw and dismiss the appeals.



PER CURIAM



PANEL D:	CAYCE, C.J.; DAY and LIVINGSTON, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



[Delivered March 20, 2003]

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See Woods v. State,
 68 S.W.3d 667, 669 (Tex. Crim. App. 2002); 
White v. State,
 61 S.W.3d 424, 427-28 (Tex. Crim. App. 2001).


3:See
 
Tex. R. App. P.
 25.2(d), 948-949 S.W.2d (Tex. Cases) XCVI (1997, amended 2003); 
Bayless v. State,
 91 S.W.3d 801, 803 (Tex. Crim. App. 2002) (both providing that appellant may amend notice of appeal at any time before appellant’s brief is filed).